PER CURIAM.
Plaintiffs instituted this suit against the City of Fort Walton Beach alleging liability for damages incurred by them upon the theory that the City was negligent in the planning, installation and maintenance of drainage facilities which was the proximate cause of the flooding of their home. Plaintiffs now appeal from a directed verdict entered by the trial judge in favor of defendant, City, at the conclusion of the trial of the cause.
The primary question posed by this appeal is whether there was sufficient evidence adduced by plaintiffs that required submission of same to the jury. A review of the evidence presented in this cause reflects that plaintiffs failed to adduce that quantum of proof requisite for submission of the cause to the jury, and in view of this conclusion, we pretermit any discussion as to whether the City would be liable for negligent planning, installation and maintenance of its drainage facilities.
The judgment appealed is affirmed.
JOHNSON, C. J., and RAWLS and SPECTOR, J J., concur.